Exhibit 10.26

AMENDED EMPLOYMENT AGREEMENT

THIS AMENDED EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 21, 2006,
by and between BANK OF THE COMMONWEALTH, a banking corporation organized under
the laws of Virginia (the “Bank”), COMMONWEALTH BANKSHARES, INC., a Virginia
corporation (the “Holding Company”), and EDWARD J. WOODARD, JR (the
“Executive”); the Bank being sometimes hereinafter referred to as the
“Employer.”

This Agreement shall supersede and replace the Amended Employment Agreement
entered into previously by the parties on May 18, 2004, and is amended as of
December 31, 2008, in order to comply with applicable provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).”

WITNESSETH THAT:

WHEREAS, the Executive is rendering valuable services to the Employer and it is
the desire of the Employer to have the benefit of the Executive’s loyalty,
service and counsel; and

WHEREAS, the Executive wishes to continue in the employ of the Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

 

  1. EMPLOYMENT. The Employer agrees to employ the Executive to perform services
for the Employer and the Executive agrees to serve the Employer upon the terms
and conditions herein provided. The Executive agrees to perform such managerial
duties and responsibilities as shall be assigned to him/her by the Board of
Directors of the Employer, which duties and responsibilities shall be of
substantially the same character to those required by his/her assigned office
and functions on the date of this Agreement. The Executive shall devote his/her
time and attention on a full-time basis to the discharge of the duties
undertaken by him/her hereunder.

 

 

(a)

Term of Employment. The term of employment under this Agreement is effective
November 21, 2006 and will expire on December 31, 2009; provided that on
December 31, 2008 and on each December 31st thereafter (each such December 31st
is referred to as the “Renewal Date”), this Agreement will be automatically
extended for an additional calendar year so as to terminate two years from such
Renewal Date. This Agreement will not, however, be extended if the Employer
gives written notice of such non-renewal to the Executive before the Renewal
Date (the initial and any extended term of this Agreement is referred to as the
“Employment Period”).

 

  (b) Compensation. During the Employment Period, the Executive shall receive
for his/her services a base salary and incentive or bonus compensation in
amounts determined by the Employer’s Board of Directors or an appropriate
committee of the Employer in accordance with the salary administration program
of the Employer as the same may from time to time be in effect, but In no event
shall such base salary be less than the Executive’s base salary at the date
hereof.

 

  (c) Benefits. During the Employment Period, the Executive shall be eligible
for participation in any additional plans, programs or forms of compensation or
benefits that the Employer’s Board of Directors might hereinafter provide to the
class of employees that includes the Executive.

 

  2. TERMINATION.

 

  (a)

Termination as a Consequence of Death or Disability. If the Executive dies
during the Employment Period, the Employer will pay his/her estate the base
salary then in effect through the end of the calendar month in which his/her
death occurs. If the Executive



--------------------------------------------------------------------------------

 

becomes “disabled” (as defined below), the Employer may give the Executive
written notice of its intention to terminate the Executive’s employment, in
which event the Executive’s employment with the Employer will terminate on the
30th day after receipt of such notice by the Executive. The Employer will
continue to pay the Executive his/her basic salary for the first six months
after such termination date and will continue to provide for such six month
period health and medical insurance coverage to the Executive on the same basis
as in effect on the termination date.

For purposes of this Section 2(a), the Executive is “disabled” if he/she is
unable to perform substantially all of his/her duties and responsibilities
hereunder, which disability lasts for an uninterrupted period of at least 180
days or a total of at least 240 days out of any consecutive 360 day period, as a
result of the Executive’s incapacity due to physical or mental illness (as
determined by the opinion of an independent physician selected by the Employer).

 

  (b) Termination by the Employer for Cause. The Executive’s employment may be
terminated by the Employer for Cause at any time without further liability on
the part of the Employer or the Holding Company. If the Employer terminates the
Executive for Cause, the Executive shall have no right to render services or to
receive compensation or other benefits under this Agreement for any period after
such termination. Only the following shall constitute “Cause” for such
termination: (i) the material failure of the Executive, after written notice,
for reasons other than disability, to render services to the Employer as
provided herein; (ii) the Executive’s gross or willful neglect of duty; or
(iii) illegal or intentional acts by the Executive demonstrating bad faith
toward the Employer.

 

  (c) Termination by the Executive Without Good Reason. The Executive may
terminate his/her employment hereunder without Good Reason (as defined below) by
written notice to the Board of Directors of the Employer effective thirty days
after receipt of such notice by the Board. Upon termination of employment by the
Executive, the Executive shall have no right to render services or to receive
compensation or other benefits under this Agreement for any period after such
termination.

 

  (d) Termination by the Employer Without Cause. The Executive’s employment may
be terminated by the Employer without Cause upon thirty days’ prior written
notice of such termination, in which case the Executive will be entitled to the
following benefits:

 

  (i) The Employer will pay the Executive in a lump sum cash payment within ten
days after the Date of Termination (as defined below) the following: (1) the
Executive’s base salary then in effect through the Date of Termination; and
(2) the amount, if any, of any incentive or bonus compensation theretofore
earned which has not yet been paid.

 

  (ii) For the two year period subsequent to the Date of Termination the
Employer shall continue to pay the Executive his/her base salary in effect on
the Date of Termination, such payments to be made on the same periodic dates as
salary payments would have been made to the Executive had his/her employment not
been terminated.

 

  (iii) For the two year period subsequent to the Date of Termination the
Executive shall continue to receive medical and other insurance benefits
pursuant to plans made available by the Employer to its officers and employees
at the expense of the Employer to substantially the same extent the Executive
received such benefits on the Date of Termination (it being acknowledged that
the post-termination plans may be different from the plans in effect on the Date
of Termination). For purposes of the application of such benefits, the Executive
shall be treated as if he/she had remained in the employ of the Employer, with
an annual salary at the rate in effect on the Date of Termination.

 

2



--------------------------------------------------------------------------------

  (iv) The Employer’s obligation to provide the Executive with medical and
insurance benefits pursuant to Section 2(d)(iii) hereof shall terminate with
respect to each particular type of insurance in the event the Executive becomes
employed and has made available to him/her in connection with such employment
that particular type of insurance, so long as such insurance is substantially
similar to the insurance provided by the Employer.

 

  (e) Termination by the Executive with Good Reason. The Executive may terminate
his/her employment hereunder for Good Reason at any time and be entitled to
receive the compensation and other benefits set forth in Section 2(d), except
that the applicable time period set forth in Section 2(d)(ii) and (iii) for the
continuation of salary and medical and other insurance benefits shall extend for
three, and not two, years after the Employer is advised in writing by the
Executive of the basis for his/her claim of Good Reason and has been given a
reasonable opportunity and period to take appropriate remedial action. For
purposes of this Agreement, “Good Reason” means:

 

  (i) the assignment of duties to the Executive by the Employer which result in
the Executive having significantly less authority or responsibility than he/she
had on the date of hire, without his/her express written consent;

 

  (ii) a reduction by the Employer of the Executive’s base salary, as the same
may be increased from time to time, without his/her express written consent;

 

  (iii) the requirement that the Executive’s principal office location be moved
or relocated to a location that is more than 35 miles from the location of the
Executive’s principal office location as of the date hereof; or

 

  (iv) the Employer’s failure to comply with any material term of this
Agreement; or

The right of the Executive to terminate his/her employment for Good Reason may
be exercised by the Executive at any time during the Employment Period at
his/her sole discretion and any failure by the Executive to exercise this right
after he/she has Good Reason to do so shall not be deemed a waiver of such
right.

 

  (f) Notice of Termination. Any termination of the Executive’s employment by
the Employer or by the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, Notice
of Termination shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination.

 

  (g) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Executive, the date on which the
Notice of Termination is delivered; (ii) if Executive’s employment is terminated
by the Employer because the Executive is unable to perform his or her job, with
or without reasonable accommodation, as a result of a disability, thirty days
after the Notice of Termination is given; or (iii) if Executive’s employment is
terminated by the Employer for any reason, other than disability, the date on
which a Notice of Termination is given, unless within thirty days thereafter the
Executive notifies the Employer that a dispute exists concerning the
termination, in which case the Date of Termination shall be the date on which
the dispute is finally determined, whether by mutual written agreement of the
parties or by final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

 

  (h)

No Duty to Mitigate. The Executive shall not be required to mitigate the amount
of any

 

3



--------------------------------------------------------------------------------

 

payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the Date of Termination or otherwise.

 

  (i) Delay of Payments if Key Employee. If the Executive is a Key Employee on
the date of his/her termination of employment for reasons other than death, no
payments due under this Section 2 shall commence until the first day of the
seventh month following the date the Executive’s employment terminates. The
first payment shall include the six months of payments that the Executive would
have otherwise received. For purposes of this Agreement, “Key Employee” shall
have the meaning assigned to that term under Section 409A of the Code, which
generally defines a Key Employee as an employee who, with respect to a publicly
traded company, is (a) one of the top fifty most highly compensated officers
with an annual compensation in excess of $130,000 (as adjusted from time to time
by Treasury Regulations), (b) a five percent owner of the Holding Company, or
(c) a one percent owner of the Holding Company with annual compensation in
excess of $150,000 (as adjusted from time to time by Treasury Regulations).

 

  3. CHANGE IN CONTROL. The Executive may terminate his/her employment with or
without Good Reason within twelve months following a Change in Control, and the
Executive will be entitled to the following benefits:

 

  (a) Accrued Obligations. The Accrued Obligations are the sum of: (i) the
Executive’s base salary through the Date of Termination at the rate in effect
just prior to the time a Notice of Termination is given; (ii) the amount, if
any, of any incentive or bonus compensation theretofore earned which has not yet
been paid; (iii) the product of the annual bonus paid or payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (iv) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions). The Accrued
Obligations will be paid to the Executive in a lump sum cash payment within ten
days after the Date of Termination; provided that if the Executive is a Key
Employee on the Date of Termination, any potion of the Accrued Obligations that
would be considered deferred compensation within the meaning of Section 409A
shall not be paid until the first day of the seventh month following the Date of
Termination.

 

  (b) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to 2.99 times the Executive’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the base salary in effect at the Date of
Termination, plus the highest annual bonus paid or payable for the two most
recently completed years and any amount contributed by the Executive during the
most recently completed year pursuant to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals. The Salary Continuance Benefit will be paid to the Executive in a
lump sum cash payment within ten days after the Date of Termination, provided
that if the Executive is a Key Employee on the Date of Termination, the Salary
Continuance Benefit shall not be paid until the first day of the seventh month
following the Date of Termination.

 

  (c)

Welfare Continuance Benefit. For thirty-six months following the Date of
Termination, the Executive and his/her dependents will continue to be covered
under all health and dental plans, disability plans, life insurance plans and
all other welfare benefit plans (as defined in Section 3(1) of ERISA) (“Welfare
Plans”) in which the Executive or his/her dependents were participating
immediately prior to the Date of Termination (the “Welfare Continuance
Benefit”). The Employer will pay all or a portion of the cost of the Welfare
Continuance

 

4



--------------------------------------------------------------------------------

 

Benefit for the Executive and his/her dependents under the Welfare Plans on the
same basis as applicable, from time to time, to active employees covered under
the Welfare Plans and the Executive will pay any additional costs. If
participation in any one or more of the Welfare Plans included in the Welfare
Continuance Benefit is not possible under the terms of the Welfare Plan or any
provision of law would create an adverse tax effect for the Executive or the
Employer due to such participation, the Employer will provide substantially
identical benefits directly or through an insurance arrangement. The Welfare
Continuance Benefit as to any Welfare Plan will cease if and when the Executive
has obtained coverage under one or more welfare benefit plans of a subsequent
employer that provides for equal or greater benefits to the Executive and
his/her dependents with respect to the specific type of benefit. The Executive
or his/her dependents will become eligible for COBRA continuation coverage as of
the date the Welfare Continuance Benefit ceases for all health and dental
benefits.

 

  (d) Gross-Up Payment. In the event any payment or distribution by the Employer
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 36(d)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any interest
or penalties are incurred by the Executive with respect to such excise tax
(collectively, the “Excise Tax”), then the Executive will be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any income and employment taxes
and interest or penalties imposed with respect to such taxes) and the Excise Tax
imposed on the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Payments. All determinations
required to be made under this Section 3(d), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment, will be
made by the independent accounting firm of the Holding Company immediately prior
to the Executive’s termination of employment (the “Accounting Firm”). All fees
and expenses of the Accounting Firm will be borne solely by the Holding Company,
and any determination by the Accounting Firm will be binding upon the Holding
Company and the Executive. Any Gross-Up Payment, as determined pursuant to this
Section 3(d), will be paid by the Employer or Holding Company to the Executive
within ten days of the receipt of the Accounting Firm’s determination, but in no
event later than the end of the year next following the year in which the
Executive pays the Excise Tax.

 

  (i) If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall so indicate to the Executive in writing.

 

  (ii) In the event there is an under-payment of the Gross-Up Payment due to the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of any such under-payment that has occurred and such amount will be
promptly paid by the Employer or the Holding Company to or for the benefit of
the Executive, but in no event shall it be paid later than the end of the year
next following the year in which the Executive initially paid the Excise Tax.

 

  (e) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” means:

 

  (i) The acquisition by any “person” (as defined in Section 13(d)(3) of the
Securities Exchange Act) of beneficial ownership of 25% or more of the then
outstanding shares of common stock of the Holding Company;

 

  (ii)

Individuals who constitute the Board on the date of this Agreement (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any

 

5



--------------------------------------------------------------------------------

 

director whose nomination was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board, but excluding any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Holding Company;

 

  (iii) Approval by the shareholders of the Holding Company of a reorganization,
merger, share exchange or consolidation (a “Reorganization”), provided that
shareholder approval of a Reorganization will not constitute a Change in Control
if, upon consummation of the Reorganization, each of the following conditions is
satisfied:

 

  (1) more than 60% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Holding Company in
substantially the same proportions as their ownership existed in the Holding
Company immediately prior to the Reorganization;

 

  (2) no person beneficially owns 25% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

 

  (3) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

 

  (iv) Approval by the shareholders of the Holding Company of a complete
liquidation or dissolution of the Holding Company or the Bank, or of the sale or
other disposition of all or substantially all of the assets of the Holding
Company.

 

  4. MISCELLANEOUS.

 

  (a) Waiver. A waiver by any party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such terms and conditions for the future or any subsequent breach thereof.

 

  (b) Severability. If any provision of this Agreement, as applied to any
circumstances, shall be found by a court to be void and unenforceable, the same
shall in no way affect any other provision of this Agreement or the
applicability of such provision to any other circumstances.

 

  (c) Amendment. This Agreement may not be varied, altered, modified, changed,
or in any way amended except by an instrument in writing, executed by the
parties hereto or their legal representatives.

 

  (d) Non-Assignability. Neither the Executive nor his/her estate shall have any
right to commute, sell, assign, transfer or otherwise convey the right to
receive any payments hereunder, which payments and the right thereto, are
expressly declared to be non-assignable and non-transferable.

 

  (e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Executive (and his/her personal representative), the Bank and the
Holding Company and any successor organizations which shall succeed to
substantially all of the business and property of the Bank and the Holding
Company, whether by means of merger, consolidation, acquisition of all or
substantially all of the assets or otherwise, including by operation of law.

 

6



--------------------------------------------------------------------------------

  (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, whether statutory or
decisional, applicable to agreements made and entirely to be performed within
such state and provisions of federal law as may be applicable.

 

  (g) Holding Company Joinder. The Holding Company executes this Agreement to
evidence its consent hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

BANK OF THE COMMONWEALTH By:  

/s/ Dr. William D. Payne

Name:   Dr. William D. Payne Title:   Chairman of the Personnel Committee &
Director COMMONWEALTH BANKSHARES, INC. By:  

/s/ Cynthia A. Sabol

Name:   Cynthia A. Sabol Title:   Executive Vice President & CFO

/s/ Edward J. Woodard, Jr., CLBB

Edward J. Woodard, Jr., CLBB Executive

 

7